Title: From Daniel Roberdeau to Benjamin Franklin, 27 February 1770
From: Roberdeau, Daniel
To: Franklin, Benjamin


Dear Sir
Philada. Feby. 27th. 1770
After writing the rough draft of a Letter to you this day at very considerable length, I was informed by a friend that it was highly probable that you would return by next June, which occasioned me to accomodate that Letter to that Circumstance and to direct it to you or Dr. John Fothergill refering him in a private Letter to the same. I among the Croud of your friends shall be very glad of an Opportunity most cordially to wellcome you to our shore, when you can be spared from attending on the important Businesses you are imployed in, but from motives I confess entirely selfish I cannot but hope that your Continuance in London may be a little longer for I hope to avail myself of your friendship in an Affair, the subject of the above cited Letter, to which please to be refered. I know no Gentleman on whose integrity as well as abilities I have greater reliance, I also am no stranger to your condescending disposition, therefore in an Affair of the highest Importance to my temporal Interest I hope to obtain your pardon in seeking for your friendship in a strange land. Was my business merely merchantile or was it lucrative I need not have troubled you, but although I flatter myself it will not be attended with much trouble, it requires some attention and more address and adroitness than to be committed into every hands. If this should happily meet with you and you condescend to undertake for me, my utmost wish would be satisfied and while I live I will thank you and my Children after me I am with unfeigned Regard Dear Sir Your Affectionate and obedient humble Servant
PS Joseph Reed Esqr. the bearer has orders to deliver the above mentioned letter to you if in London, and he probably may be of further service if you should require it of his profession.
Doctor Benja. Franklin
